Exhibit 99.1 Mortgage Pool Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 6.180 1 $ 517,500.00 0.07 % 517,500.00 360 667 90.00 6.250 242 148,878,703.21 19.85 615,201.25 360 747 74.38 6.375 394 264,200,901.04 35.23 670,560.66 360 748 73.29 6.405 2 1,049,300.00 0.14 524,650.00 360 696 88.20 6.460 1 518,500.00 0.07 518,500.00 360 689 85.00 6.470 1 470,000.00 0.06 470,000.00 360 709 84.23 6.500 294 179,369,477.13 23.92 610,100.26 360 743 74.69 6.585 1 518,500.00 0.07 518,500.00 360 718 85.00 6.625 89 52,186,485.15 6.96 586,365.00 360 740 74.53 6.630 1 583,794.22 0.08 583,794.22 359 685 95.00 6.735 1 512,900.00 0.07 512,900.00 360 669 89.98 6.750 70 43,756,856.83 5.83 625,097.95 359 730 76.93 6.875 47 29,604,869.95 3.95 629,890.85 360 737 78.19 7.000 16 10,247,200.00 1.37 640,450.00 360 743 78.07 7.125 5 2,601,043.18 0.35 520,208.64 358 703 74.95 7.250 12 7,583,354.02 1.01 631,946.17 360 722 71.19 7.375 5 2,779,265.74 0.37 555,853.15 359 743 74.66 7.500 2 2,378,000.00 0.32 1,189,000.00 360 744 72.05 7.625 1 493,500.00 0.07 493,500.00 360 760 75.00 7.875 1 590,000.00 0.08 590,000.00 360 733 79.73 8.250 1 500,000.00 0.07 500,000.00 360 760 64.52 8.500 1 650,000.00 0.09 650,000.00 360 731 63.73 Total 1,188 $ 749,990,150.47 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at the mortgage rates net of interest premium charge by the related lenders.As of the cut-off date, the weighted average mortgage rate of the mortgage loans (net of such premiums) was approximately 6.472% per annum.Without the adjustment, the weighted average on the mortgage loans was approximately 6.474% per annum. 1 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 – 450,000.00 129 $ 56,428,333.27 7.52 % 437,428.94 6.480 360 736 74.36 450,000.01 – 500,000.00 247 118,048,406.83 15.74 477,928.77 6.479 360 743 74.43 500,000.01 – 550,000.00 205 107,577,482.92 14.34 524,768.21 6.467 360 746 75.47 550,000.01 – 600,000.00 159 91,467,387.68 12.20 575,266.59 6.515 360 739 76.20 600,000.01 – 650,000.00 133 83,668,727.14 11.16 629,088.17 6.497 359 741 75.40 650,000.01 – 700,000.00 59 40,047,241.50 5.34 678,766.81 6.449 360 751 74.09 700,000.01 – 750,000.00 49 35,602,146.41 4.75 726,574.42 6.413 360 748 76.43 750,000.01 – 1,000,000.00 155 136,661,535.47 18.22 881,687.33 6.462 360 746 75.56 1,000,000.01 – 1,500,000.00 29 35,607,867.04 4.75 1,227,857.48 6.450 359 749 69.59 1,500,000.01 – 2,000,000.00 19 34,284,023.43 4.57 1,804,422.29 6.470 360 752 65.58 2,000,000.01 and Above 4 10,596,998.78 1.41 2,649,249.70 6.480 360 740 68.23 Total 1,188 $ 749,990,150.47 100.00 % (1)As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans was approximately $631,304. 2 FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660-679 64 $ 36,193,400.00 4.83 % 565,521.88 6.563 360 671 78.74 680-699 75 43,052,006.62 5.74 574,026.75 6.526 359 690 78.01 700-719 194 120,575,652.42 16.08 621,523.98 6.489 360 709 73.95 720 and Above 855 550,169,091.43 73.36 643,472.62 6.461 360 760 74.01 Total 1,188 $ 749,990,150.47 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans was approximately 744. Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 37 $ 25,970,974.07 3.46 % 701,918.22 6.452 360 755 41.32 50.01 to 55.00 21 15,874,453.00 2.12 755,926.33 6.360 360 748 53.49 55.01 to 60.00 39 26,868,151.20 3.58 688,926.95 6.415 359 753 57.39 60.01 to 65.00 56 35,772,822.32 4.77 638,800.40 6.475 360 746 62.57 65.01 to 70.00 126 85,048,214.40 11.34 674,985.83 6.481 360 748 68.39 70.01 to 75.00 133 84,696,774.08 11.29 636,817.85 6.487 360 744 73.28 75.01 to 80.00 735 454,084,563.83 60.55 617,802.13 6.474 360 743 79.67 80.01 to 85.00 8 3,864,450.00 0.52 483,056.25 6.649 360 718 84.12 85.01 to 90.00 21 11,743,399.00 1.57 559,209.48 6.572 360 715 89.15 90.01 to 95.00 12 6,066,348.57 0.81 505,529.05 6.555 359 738 94.17 Total 1,188 $ 749,990,150.47 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans was approximately 74.46%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of OriginalCombined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 33 $ 23,425,974.07 3.12 % 709,878.00 6.452 360 756 40.73 50.01 to 55.00 20 13,964,453.00 1.86 698,222.65 6.359 360 746 53.34 55.01 to 60.00 35 24,252,551.20 3.23 692,930.03 6.412 359 753 56.86 60.01 to 65.00 49 30,724,322.32 4.10 627,026.99 6.429 360 746 62.41 65.01 to 70.00 115 77,966,705.39 10.40 677,971.35 6.493 360 747 67.58 70.01 to 75.00 119 73,200,076.25 9.76 615,126.69 6.501 360 742 72.85 75.01 to 80.00 407 262,130,179.11 34.95 644,054.49 6.440 360 748 79.11 80.01 to 85.00 49 29,967,810.32 4.00 611,587.97 6.472 360 736 77.65 85.01 to 90.00 220 135,559,137.46 18.07 616,177.90 6.498 360 743 79.72 90.01 to 95.00 49 27,633,306.95 3.68 563,945.04 6.558 360 729 83.00 95.01 to 100.00 92 51,165,634.40 6.82 556,148.20 6.578 360 720 79.79 Total 1,188 $ 749,990,150.47 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans was approximately 78.55%. (2) Takes into account any secondary financing on the mortgage loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 41 $ 25,046,165.62 3.34 % 610,882.09 6.527 360 741 75.88 California 471 295,331,362.07 39.38 627,030.49 6.484 360 745 72.98 Colorado 24 16,811,366.06 2.24 700,473.59 6.398 360 745 73.85 Florida 57 36,503,790.95 4.87 640,417.39 6.466 360 746 74.58 Illinois 31 18,547,596.44 2.47 598,309.56 6.576 360 750 74.99 Maryland 46 25,757,860.00 3.43 559,953.48 6.517 360 732 78.22 New Jersey 63 39,128,443.10 5.22 621,086.40 6.525 360 742 76.13 New York 59 38,997,490.56 5.20 660,974.42 6.451 360 744 75.09 Texas 31 18,675,678.85 2.49 602,441.25 6.485 360 746 75.33 Utah 25 15,358,265.50 2.05 614,330.62 6.544 358 740 76.14 Virginia 59 35,256,285.80 4.70 597,564.17 6.445 360 745 76.47 Washington 51 32,902,801.85 4.39 645,152.98 6.445 360 744 75.28 Other (less than 2%) 230 151,673,043.67 20.22 659,448.02 6.435 360 743 74.92 Total 1,188 $ 749,990,150.47 100.00 % (1) The Other row in the preceding table includes 32 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 0.612% of the mortgage loans were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 311 $ 176,980,618.33 23.60 % 569,069.51 6.481 360 733 70.88 Purchase 560 362,709,978.47 48.36 647,696.39 6.458 360 750 77.25 Refinance (Rate/Term) 317 210,299,553.67 28.04 663,405.53 6.496 360 741 72.65 Total 1,188 $ 749,990,150.47 100.00 % 5 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 2-4 Family Residence 7 $ 4,803,612.73 0.64 % 686,230.39 6.542 360 738 75.34 Condominium Hotel 1 1,540,000.00 0.21 1,540,000.00 6.250 360 783 80.00 Cooperative 5 4,417,750.00 0.59 883,550.00 6.304 359 775 63.99 Low-Rise Condominium 67 39,999,153.32 5.33 597,002.29 6.535 360 747 76.88 Planned Unit Development 345 222,882,155.78 29.72 646,035.23 6.498 360 745 74.66 Single Family Residence 763 476,347,478.64 63.51 624,308.62 6.459 360 743 74.23 Total 1,188 $ 749,990,150.47 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Owner Occupied 1,111 $ 700,814,352.56 93.44 % 630,796.00 6.476 360 743 74.52 Second/Vacation Home 77 49,175,797.91 6.56 638,646.73 6.452 360 756 73.55 Total 1,188 $ 749,990,150.47 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 1,036 $ 646,763,820.80 86.24 % 624,289.40 6.476 744 74.42 359 113 77,739,884.98 10.37 687,963.58 6.464 743 74.34 358 17 11,184,254.80 1.49 657,897.34 6.466 738 73.20 357 10 6,400,394.90 0.85 640,039.49 6.524 742 79.41 356 4 3,214,300.38 0.43 803,575.10 6.381 746 80.00 355 2 1,552,424.81 0.21 776,212.41 6.430 750 72.93 354 2 911,611.62 0.12 455,805.81 6.250 717 88.06 350 1 466,603.18 0.06 466,603.18 7.125 781 71.85 343 1 650,000.00 0.09 650,000.00 6.750 761 72.22 300 2 1,106,855.00 0.15 553,427.50 6.375 735 69.22 Total 1,188 $ 749,990,150.47 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans was approximately 360 months. Interest-Only Periods at Origination Interest-Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 725 $ 450,693,710.29 60.09 % 621,646.50 6.450 360 745 73.96 120 463 299,296,440.18 39.91 646,428.60 6.510 360 741 75.21 Total 1,188 $ 749,990,150.47 100.00 % 7 Prepayment Charge Periods at Origination Prepayment Charge Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 1,184 $ 746,368,338.29 99.52 % 630,378.66 6.473 360 744 74.47 36 1 433,213.18 0.06 433,213.18 6.500 358 814 70.00 60 3 3,188,599.00 0.43 1,062,866.33 6.876 360 736 72.54 Total 1,188 $ 749,990,150.47 100.00 % 8
